TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00026-CV


                            Adler Architecture, LLC, Appellant

                                              v.

                  Arbors at Riverside Condominiums COA, Inc., Appellee


                FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-007039, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Adler Architecture, LLC has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: March 31, 2020